DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species I-Figure 2 in the reply filed on April 22, 2020 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-Figure 5, there being no allowable generic or linking claim.  Note. Claims 12-17 are directed to nonelected Species II-Figure 5 wherein the second window, first window, the protection device, and the wall are arranged to form a closed space at a side of the tool (par. [0058], [0062]).

Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation of “a protection device” and “a blocking device”, the applicant has amended the claims to cancel the functional language and include structural language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Note.  In paragraph [0021], a light receiving device 120 is an optical fiber.  In paragraph [0041], a filtering device 115 is a type of window.  In paragraph [0028], a processing device 140 or a processing device 150 can be a CPU, ASIC, a multi-processor, a distributed processing system, suitable processing unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Eguchi (J.P.07-099184A) and Schoepp et al. (U.S. 6,277,237).
Referring to Figure 2 and lines 85-115, Hwan discloses a plasma etching system, comprising: a process chamber 201 comprising a wall 205 having a through-hole extending from an inner surface of the wall to an outer surface of the wall (lines 85-88); a first window 300 disposed in through-hole of the wall (Fig. 2, lines 104-105); a bottom electrode plate 220, 225 disposed in the process chamber (Fig. 2, lines 92-96); wherein the wall of the process chamber laterally surrounds the bottom electrode plate (Fig. 2); a protection device 255 comprising: a lateral portion that is installed on the wall of the process chamber in a position higher than the top electrode plate and that laterally extends towards an inside of the process chamber, the lateral 
Hwan is silent on a first window having an outer surface that is substantially flush with the outer surface of the wall.
Referring to Figure 2 and paragraph [0019], Eguchi teaches a plasma system wherein it is conventionally known for a first window 46 to have an outer surface that is substantially flush with the outer surface of the wall 1a since it is a well-established design used for arranging a window in a through hole of a chamber wall.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of first window of Hwan such that an outer surface that is substantially flush with the outer surface of the wall as taught by Eguchi since it is a well-established design used for arranging a window in a through hole of a chamber wall.  The resulting apparatus of Hwan in view of Eguchi would yield a first window having an outer surface that is substantially flush with the outer surface of the wall.
Hwan is silent on a top electrode plate disposed in the process chamber and above the bottom electrode plate, wherein the wall of the process chamber laterally surrounds the top electrode plate.

Hwan is silent on a second lateral portion laterally extending from a bottom end of the vertical portion toward the bottom electrode plate along a first direction perpendicular to the inner surface of the wall, a longitudinal end of the second lateral portion of the protection device being closer to the bottom electrode plate than to the wall of the process chamber.
Referring to Figure 1 and column 4, lines 24-62, Schoepp et al. teach a plasma etching system wherein a protection device 116 has a second lateral portion 116c 
bottom electrode plate along a first direction perpendicular to the inner surface of the wall, a longitudinal end of the second lateral portion of the protection device being closer to the bottom electrode plate than to the wall of the process chamber.
With respect to claim 2, the plasma etching system of Hwan further comprising:  a light receiving device 310 configured to receive light passing through a through-hole of the blocking device and the first window (Fig. 2, lines 104-106).
With respect to claim 3, the plasma etching system of Hwan further includes wherein the through-hole of the blocking device 305 is configured to be a guiding channel for guiding the light from the inside of the chamber to the first window (Fig. 2- Hwan).

With respect to claim 9, the plasma etching system of Hwan further comprising:  a sensor 400 coupled to the light receiving device 310 and configured to generate spectrum information according to the light from the first window 300 (Figs. 2, lines 104-106).
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Eguchi (J.P.07-099184A) and Schoepp et al. (U.S. 6,277,237) as applied to claims 1-4 and 9 above, and further in view of Saito et al. (U.S. 6,562,186).
The teachings of Hwan in view of Eguchi and Schoepp et al. have been discussed above.
Hwan in view of Eguchi and Schoepp et al. fail to teach a second window installed on the vertical portion of the protection device and laterally aligned with the through-hole of the blocking device.
Referring to Figure 2 and column 6, lines 39-49, Saito et al. teach a plasma processing apparatus wherein a second window 23 is installed on a vertical portion of the protection device since it is a conventionally known component used in a window device 12 that provides light transmission for end point detection.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hwan in view of Eguchi and Schoepp et al. to include a second window installed on the vertical portion of the protection device as taught by Saito et al. since it is a conventionally known component used in a window device that provides light transmission for end point detection.  The resulting apparatus of Hwan in view of Eguchi, Schoepp et al., and Saito et al. would yield a second window installed on the 
With respect to claim 6, the system of Hwan in view of Eguchi, Schoepp et al., and Saito et al. further includes wherein the second window 23 is disposed at a first side of the blocking device, the first window is disposed at a second side of the blocking device, and the first side is opposite to the second side. (Note. As discussed above, by providing the second window of Saito et al. to the protection device of Hwan, the modified apparatus would yield the arrangement of wherein the second window is disposed at a first side of the blocking device, the first window is disposed at a second side of the blocking device, and the first side is opposite to the second side).
With respect to claim 8, Referring to Figure 2 and column 7, lines 12-25, Saito et al. teach a plasma processing apparatus wherein a filtering device 22 disposed on the protection device; wherein the light receiving device 64 is configured to receive the light via the filtering device since it is a conventionally known component used in a window device 12 that prevents reaction by-products from reaching the window during end point detection.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hwan in view of Eguchi, and Schoepp et al. to include a filtering device disposed on the protection device, the filtering device configured to filter the plasma as taught by Saito et al. since it is a conventionally known component used in a window device 12 that prevents reaction by-products from reaching the window during end point detection.  The resulting apparatus of Hwan in view of Eguchi, Schoepp et al. and Saito et al. would yield a filtering device disposed on the vertical portion of the protection device; wherein the light receiving device is configured to receive the light via the filtering device.
s 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Eguchi (J.P.07-099184A), and Schoepp et al. (U.S. 6,277,237) as applied to claims 1-4 and 9 above, and further in view of Wakahara (U.S. 5,702,562).
The teachings of Hwan in view of Eguchi, and Schoepp et al. have been discussed above.  Eguchi teaches a RF generator connected to the bottom and top electrode plates via ground.
Hwan in view of Eguchi, and Schoepp et al. fail to teach a first processing device coupled to the sensor and configured to process the spectrum information to generate analyzed information; and a second processing device coupled to the first processing device and configured to control the RF generator according to the analyzed information.
Referring to Figure 2 and column 3, lines 39-50, Wakahara teach it is conventionally known in the art for a plasma processing apparatus to include a first processing device 11 coupled to the sensor 6 and configured to process the spectrum information to generate analyzed information and a second processing device 12, 13 coupled to the first processing device and configured to control the RF generator according to the analyzed information for deciding the end point of plasma processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Hwan, Eguchi, and Schoepp et al.  with a first processing device coupled to the sensor and configured to process the spectrum information to generate analyzed information and a second processing device coupled to the first processing device and configured to control the RF generator according to the analyzed information as taught by Wakahara since it is conventionally used in deciding the end point of plasma processing.
s 21, 24-28, 30, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Saito et al. (U.S. 6,562,186) and Sasaki et al. (U.S. 2015/0179415).
With respect to claim 21, referring to Figure 2 and lines 85-115, a plasma etching system of Hwan, comprising:  a chamber having a wall 205 (lines 85-88); a first window 300 installed on the wall (Fig. 2, lines 104-105); a bottom electrode plate 220, 225 disposed in the chamber (Fig. 2, lines 92-96), wherein the wall of the chamber laterally surrounds the bottom electrode plates (Fig.2); a protection device 255 comprising:  a first lateral portion connected to the wall and extending away from the wall; and a vertical portion connected to the first lateral portion and extending in a direction that is parallel to the wall and past the bottom electrode plate (Fig. 2); and a blocking device 305 having a first portion interposed between the vertical portion of the protection device and the wall and a second portion extending from the first portion and extending through the wall to the first window (Fig. 2).
Hwan is silent on a top electrode plate disposed in the chamber and above the bottom electrode plate, wherein the wall of the chamber laterally surrounds the bottom and top electrode plates; and a vertical portion connected to the first lateral portion and extending in a direction that is parallel to the wall and past the top electrode plate.
Referring to Figure 1 and column 5, lines 1-10, Saito et al. teaches it is a conventionally known design for a top electrode plate 4 to be disposed in the process chamber and above a bottom electrode plate 3, wherein the wall 1a of the process chamber laterally surrounds the top electrode plate since it is an alternate and equivalent means to generate a capacitively coupled plasma.  Additionally, the protection device 11 includes a vertical portion connected to the first 
Hwan fails to teach a second lateral portion extending from a bottom end of the vertical portion toward the bottom 
electrode plate along a second direction perpendicular to an inner surface of the wall, the second lateral portion of the protection device having a thinner thickness and a shorter length 
than the first lateral portion of the protection device.

electrode plate along a second direction perpendicular to an inner surface of the wall, the second lateral portion of the protection device having a shorter length than the first lateral 
portion of the protection device as an alternate and equivalent design that protects the chamber components.  It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively provide the protection device of Hwan with a second lateral portion extending from a bottom end of the vertical portion toward the bottom 
electrode plate along a second direction perpendicular to an inner surface of the wall, the second lateral portion of the protection device having a shorter length than the first lateral portion of the protection device as taught by Sasaki et al. since it is an alternate and equivalent design that protects the chamber components.  With regards to the second lateral portion having a thinner thickness, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed second lateral portion and a second lateral portion having the claimed relative dimensions would not perform differently than the prior art second lateral portion, the claimed second lateral portion was not patentably distinct from the prior art second lateral portion (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))

electrode plate along a second direction perpendicular to an inner surface of the wall, the second lateral portion of the protection device having a thinner thickness and a shorter length 
than the first lateral portion of the protection device.
 	Hwan fails to teach a second window formed on the protection device and aligned with the first window.  
Referring to Figure 2 and column 6, lines 39-49, Saito et al. teach a plasma processing apparatus wherein a second window 23 formed on the protection device and aligned with the first window 21 since it is a conventionally known component used in a window device 12 that provides light transmission for end point detection.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hwan to include a second window formed on the protection device and aligned with the first window as taught by Saito et al. since it is a conventionally known component used in a window device that provides light transmission for end point detection.  The resulting apparatus of Hwan in view of Saito et al. would yield a second window formed on the protection device and aligned with the first window.  
With respect to claim 24, the system of Hwan in view of Saito et al. further includes wherein the blocking device 305 has a through hole and a central axis of the through hole passes through the first window and the second window (Note.  By providing the second window of Saito et al. on the protection device of Hwan, the modified apparatus would yield the blocking 
With respect to claim 25, referring to Figure 2 and lines 85-115, a plasma etching system of Hwan, comprising:  a chamber having a wall 205 has a through-hole laterally extending through therein (lines 85-88); a first window 300 installed in the through-hole of the wall (Fig. 2, lines 104-105); a bottom electrode plate 220, 225 disposed in the chamber (Fig. 2, lines 92-96), wherein the wall of the chamber laterally surrounds the bottom electrode plate (Fig.2); a protection device 255 comprising:  a first lateral portion laterally extending from an outer surface of the wall into an inside of the chamber; and a vertical portion vertically extending from the first lateral portion along an inner surface of the wall to a position lower than the bottom electrode plate 220 (Fig. 2); and a blocking device 305 having a first section interposed between the vertical portion of the protection device and the inner surface of the wall and a second section extending from the first section and extending through the through-hole of the wall to reach the first window (Fig. 2).
Hwan is silent on a top electrode plate disposed in the chamber and above the bottom electrode plate, wherein the wall of the chamber laterally surrounds the bottom and top electrode plates; and a vertical portion connected to the first lateral portion and extending in a direction that is parallel to the wall and past the top electrode plate.
Referring to Figure 1 and column 5, lines 1-10, Saito et al. teaches it is a conventionally known design for a top electrode plate 4 to be disposed in the process chamber and above a bottom electrode plate 3, wherein the wall 1a of the process chamber laterally surrounds the top electrode plate since it is an alternate and equivalent means to generate a capacitively coupled 
Hwan is silent on a second lateral portion laterally extending from a bottom end of the vertical portion towards the bottom electrode plate.
Referring to Figure 1 and paragraphs [0019]-[0021], Sasaki et al. teach a plasma processing system wherein a protection device 27 having a second lateral portion laterally extending from a bottom end of the vertical portion towards the bottom electrode plate as an alternate and equivalent design that provide protection of the chamber components.  Thus, it 
With respect to claim 26, Hwan fails to teach a second window installed on the protection device and aligned with the first window.  
Referring to Figure 2 and column 6, lines 39-49, Saito et al. teach a plasma processing apparatus wherein a second window 23 installed on the protection device and aligned with the first window 21 since it is a conventionally known component used in a window device 12 that provides light transmission for end point detection.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hwan to include a second window installed on the protection device and aligned with the first window as taught by Saito et al. since it is a conventionally known component used in a window device that provides light transmission for end point detection.  The resulting apparatus of Hwan in view of Saito et al. would yield a second window installed in the vertical portion of the protection device and laterally aligned with the first window installed in the wall, wherein the first section of the blocking device extending across an interface between the second window and the vertical portion of the protection device.
With respect to claim 27, the plasma etching system of Hwan, further comprising a light receiving device 310 installed at the first window 300, wherein the light receiving device extends along a lengthwise direction of the through-hole of the wall (Fig. 2, lines 104-106).

With respect to claim 30, the plasma etching system of Hwan further includes wherein an interface of the second section of the blocking device 305 and the first window 300 is closer to an inside of the chamber than the outer surface of the wall (Fig. 2).
With respect to claim 33, the plasma etching system of Hwan in view of Saito et al. and Sasaki et al. further includes wherein the second window 23 has a bottommost position being closer to the bottom electrode plate 3 than to the top electrode plate 4 (Fig. 1-Saito et al.). 
With respect to claim 34, the plasma etching system of Hwan in view of Saito et al. and Sasaki et al. further includes wherein the second lateral portion of the protection device 27 has a longitudinal end 28 being closer to the bottom electrode plate than to the wall of the chamber (Fig. 1-Sasaki et al.).
Claims 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Saito et al. (U.S. 6,562,186) and Sasaki et al. (U.S. 2015/0179415) as applied to claims 21, 24-28, 30, and 33-34 above, and further in view of Park et al. (U.S. 2016/0240402).
The teachings of Hwan in view of Saito et al. and Sasaki et al. have been discussed above.
Hwan in view of Saito et al. and Sasaki et al. is silent on wherein the blocking device is made of polytetrafluoroethylene.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Polytetrafluoroethylene is a well-known insulating material that is resistant to plasma.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material of Hwan in view of Saito et al. and Sasaki et al. to be made of polytetrafluoroethylene as taught by Park et al. since it is an insulating material that is resistant to plasma.  The resulting apparatus of Hwan in view of Saito et al., Sasaki et al. and Park et al. would yield wherein the blocking device is made of polytetrafluoroethylene.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Saito et al. (U.S. 6,562,186) and Sasaki et al. (U.S. 2015/0179415) as applied to claims 21, 24-28, 30, and 33-34 above, and further in view of Eguchi (J.P.07-099184A).
The teachings of Hwan in view of Saito et al. and Sasaki et al. have been discussed above.
Hwan in view of Saito et al. and Sasaki et al. is silent on a first window having an outer surface that is substantially flush with the outer surface of the wall.
Referring to Figure 2 and paragraph [0019], Eguchi teaches a plasma system wherein it is conventionally known for a first window 46 to have an outer surface that is substantially flush with the outer surface of the wall 1a since it is a well-established design used for arranging a .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (K.R. 20040009959A) in view of Eguchi (J.P.07-099184A), and Schoepp et al. (U.S. 6,277,237) as applied to claims 1-4 and 9 above, and further in view of Sasaki et al. (U.S. 2015/0179415).
The teachings of Hwan in view of Eguchi and Schoepp et al. have been discussed above.
Hwan in view of Eguchi and Schoepp et al. fail to teach a second lateral portion of the protection device having a thinner thickness and a shorter length than the first lateral portion of the protection device.
Referring to Figure 1 and paragraphs [0019]-[0021], Sasaki et al. teach a plasma processing system wherein a protection device 27 having a second lateral portion having a shorter length than the first lateral portion of the protection device as an alternate and equivalent design that protects the chamber components.  It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively provide the protection device of Hwan, Saito et al., and Schoepp et al. with a second lateral portion having Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))
The resulting apparatus of Hwan in view of Saito et al., Schoepp et al., and Sasaki et al. yields a second lateral portion of the protection device having a thinner thickness and a shorter length than the first lateral portion of the protection device.

Response to Arguments
Applicant’s arguments have been considered but are moot because new references Schoepp et al.’237 and Sasaki et al.’415 teach the claimed second lateral portion a protection device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mautz’800 and Lee et al.’169 teach the claimed second lateral portion of a protection device.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716